Title: [May 1787]
From: Washington, George
To: 

 


Tuesday—May first. Mercury at  in the Morng.— at Noon and  at Night.
Wind Southerly with appearances in the forenoon of rain but the Wind shifting to the No. Wt. it cleared.
Notwithstanding my fatiegue I rid to all the Plantations to day. The Ditchers in the Neck had compleated about 500 yards of the 5 feet ditch—or in other words about 2 rods each pr. day.
The Drill plow would about finish the 2d. cut of No. 3 by Noon. The Barley by the Barn is either not all come up, or was irregularly sown. The clover among it is up in places thick. The first planted Corn is coming up & destroyed by the Birds as fast as it appears. Harrowing in Timothy Seed on the middle cut of Rye. This must have been much too long delayed as the Rye was almost on the point of putting forth its ear—but being thin did not appear to be much, if any injured by the harrowing and trampling.
At Muddy hole, the Plows and hands employed as yesterday. No appearance of the first planted Corn at this place coming up.
At Dogue run Parsnips all but the two last rows of them, west of the road leading from the gate to the Houses were sown in the same manner, and with the same preparation of the grd. as the Carrots had been. In other respects all things were going on as yesterday.
At French’s—the same as yesterday; except that a harrow was crossing the plowing in No. 2.
 


Wednesday 2d. Mercury at  in the Morning— at Noon and  at Night.
Cooler than yesterday, and clear Wind being at No. West.
Rid to the Fishing landing where few fish were caught and to the Ferry, French’s & Dogue run Plantations—also to the Carpenters.
At the Ferry, the Work going on as yesterday except that the drill plow having finished the No. end (beyond a sml. branch) was stopped till the harrow could make head before it. In the meanwhile the Plow man went to crossing in the other part of the field which was intended for Corn in the common way, 5 feet, a Plow was listing in Stony field part of No. 1—Women &ca. working in the New grd.

At French’s, the same work going on as yesterday.
At Dogue run the same. The drill plow about Noon had got on the East side of the road leading up to the Houses.
The Oats every where in strong and moist land seem to thrive; but appear at a std. elsewhere. The Barley at French’s look well. And the Cape wheat at Dogue run is forwarder than the common Wheat; but not more branched—perhaps less so, and of a paler green. It was, as has been observed before, more eaten by the Sheep and other Stock that had been fed upon the field than any of the other—whether owing to any peculiar taste or to its being generally forwarder cannot be determined with precision.
A Mr. Wilson of Elizabh. Town, in the State of New Jersey called here to know on wht. terms I would dispose of my tract of Land in Fayette & Washington Counties. These I gave him agreeably to what I had mentioned in my letter to Colo. Jno. Cannon.
At Fredericksburgh, I was informed by Mr. Chs. Yates, a Gentleman on whose veracity entire confidence may be placed, that he has tried the experiment of raising Irish Potatoes by laying them on unbroken, hard, or grassy ground & covering them with straw and found them to succeed admirably. The following he gave as an instance—viz.—an irregular piece of ground 28 of his Steps one way which he computed might be abt. 23 yards—18 wide at one end, and 8 or 10 at the other, reduced in the same proportion will not exceed 255 sqr. yards. These he says produced 36 bushls. of fine large well tasted Potatoes, and 12 bushl. of Seed Potatoes. In this proportion an Acre would yield 900 Bushels but as Mr. Yates said that he computed at the time upon 700 bushls. it is probable there may be some mistake as to measurement of the ground or Roots. The way he managed was this—In April he laid the Seed Potatoes (after cutting them in the usual manner) on the ground (no matter what sort of land he thinks) in rows 2 feet a sunder, and the cuttings 8 or 9 inches apart in the rows. The whole of this Space was then covered 6 inches thick with straw. When the Potatoe vines had risen 6 Inches through this bed of straw another layer of equal thickness—that is 6 inches—was spread between the rows and close up to the Stems—after which nothing more was done with them. The Land on which these Potatoes grew was perfectly cleansed of weeds &ca. when the Potatoes and Straw were taken of and ameliorated.
Mr. Yates also mentioned another matter worthy of attention, respecting Potatoes; which was discovered accidentally—viz.—that some in a Corn field which had remained over (being left when the rest were dug, or unattended to) being covered with Corn

stalks in the usual manner when they are cut down and thrown into heaps grew (the tops) through the stalks and yielded abundantly of very fine Potatoes. Query whether this covering, laid on thicker will not do instead of Straw.
It seems to be agreed by the farmers about Fredericksburgh that 6 bushels of Clover in the pug, or chaff is equal to 16 lbs. of clean Seed and that either is sufficient for an Acre. Colo. Carter sows 2 Bushels of Orchard grass (when alone) to an Acre and One peck when unmixed with other Seed, of Timothy. When clover and Orchard grass are sown together he gives 10 lb. of the first and a bushel of the latter.
Sowed the Turnip patch, and last years Cowpens in front of the Mansion house with Oats 11 bushels—Orchard Grass 3 Bushels, and Clover 1 Bushel. The qty. of ground my Farmer thinks is near 4 Acres but I believe this is large guessing. Perhaps there may be about .

   
   
   my tract of land in fayette & washington counties: GW advertised for sale his two tracts of land in Pennsylvania: a 2,800–acre tract in Washington County and a 1,650–acre tract, originally in Washington County and subsequently in Fayette County when that county was formed in 1784 (advertisement for sale of lands, 22 Sept. 1786, DLC:GW). In this postrevolutionary period a number of the new settlers in southwestern Pennsylvania were from New Jersey (George McCarmick to GW, 31 Oct. 1786, and Israel Shreve to GW, 7 April 1787, DLC:GW). Col. John Canon was GW’s agent in that area (GW to Canon, 13 April 1787, DLC:GW; and see entry for 18 Sept. 1784, n.3). Charles Yates (1728–1809), the son of Rev. Francis Yates of Whitehaven, Eng., emigrated to Virginia in 1752 and settled in Fredericksburg, where he became a prosperous merchant (Va. Mag., 7 [1899–1900], 91–92). He probably had a plantation in Spotsylvania County, for in 1783 he owned 37 slaves there, and he was interested in agricultural experimentation (GW to Charles Carter, 10 Jan. 1787, DLC:GW; Va. Mag., 4 [1896–97], 297).



 


Thursday 3d. Mercury at  in the Morning— at Noon and  at Night.
Clear all day, wind at No. Wt. and cold all the forenoon—but little wind and that Southerly afterwards.
Rid to the Fishing landing—and thence to the Ferry, French’s Dogue run, and Muddy hole Plantations with my Nephew G. W. to explain to him the Nature, and the ordr. of the business at each as I would have it carried on during my absence at the Convention in Philadelphia.
At the Ferry the same work going on as yesterday.
Likewise at French the same.
The Same also at Dogue Run.

And at Muddy hole nothing differing from yesterday. At the latter the Corn ground will go near to be. broke up this day.
 


Friday 4th. Mercury at  in the Morning— at Noon and  at Night.
Morning clear and cool, tho the Wind was Southerly; and in the afternoon fresh with appearances of rain.
Rid into the Neck to explain to G.W. the business to be done there, and mode of conducting it.
At this place the Post and rail fence around field No. 9 would be closed, and entirely compleated (except the ditch) by Noon. Harrowing, drilling, and listing in field No. 3 going on as usual. The first planted Corn in this field appears to have been much destroyed by the birds and the first planting of all not to have come up. Finished planting in field No. 9, the So. Wt. cut and began the middle cut with the Corn from Nomeny.
At Muddy hole finished breaking up the Corn ground, ordered the two plows from French’s home; and the plows of the Plantation to cross plow the 9th. square allotted for experiments (to be previously dunged as the others had been) in order to receive the bunch homeny bean, the common homeny bean, and the common black eyed Pease.
At Dogue run, the Harrow, drill, and other plows were working as yesterday. Finished Hooing the Tobacco grd. which had been inclosed by French’s for Corn. And sowed 9 gallons of Clover Seed on the Barley in the Island in the Great Meadow and ordered it to be rolled in.
At French’s the Harrow at work as usual—the two Plows from Muddy hole would return home to their work after dinner And the Rest of the People were grubbing along the sides of the Meadow, and preparing them for grass.
A Person calling himself Hugh Patton dined here & returned to Alexandria afterwards.


   
   homeny bean: Phaseolus vulgaris, kidney bean or common garden pole bean. The bush or “bunch” variety is P. vulgaris humilis. “The Hominy-Bean is a sort of kidney-bean, and very productive” (PARKINSONRichard Parkinson. A Tour in America, in 1798, 1799, and 1800. Exhibiting Sketches of Society and Manners, and a Particular Account of the American System of Agriculture, with Its Recent Improvements. 2 vols. London, 1805., 2:341). GW raised both red and white varieties in the climbing and bush forms. Later he tried the lima bean, P. limensis, sending a packet to William Pearce 27 April 1794, with instructions that they were to be planted the first of May (NBLiHi). He also tried Vicia faba, broad or Windsor bean, which both he and Jefferson called the horse bean. Jefferson wrote John Taylor, 29 Dec. 1794, “The President has tried it without success” (BETTS [2]Edwin Morris Betts, ed. Thomas Jefferson’s Garden Book, 1766–1824: With Relevant Extracts from His Other Writings. Philadelphia, 1944., 221). It failed for Jefferson, too, perhaps because it was not suited to the hot Virginia summers.



   
   A Hugh Patton (d. 1790) was a merchant in Richmond after the Revolution (Va. Mag., 13 [1905–6], 427).



 



Saturday 5th. Mercury at  in the Morning— at Noon and  at Night.
A few drops of rain fell in the Night—the Morning cloudy and the Wind brisk from the Southward. A good shower abt. 10.
Rid to the Fishing landing, Ferry, French’s and D. run Plantations.
At the first Plantation One Plow was listing in the Stoney field, another crossing in the flat, and the harrow preparing for the drill plow. The Women preparing, & hoeing the New grd. in front of the House;
At Frenchs two Plows were set to plowing alongside the Meadow, where the roots and Grubs had been taken out in order to prepare it for grass seeds but making bad work my farmer thought the grd. cd. not be made fit to receive them this Spring. One harrow was harrowing as usual And the rest of the People grubbing. The clover seemed to be coming up pretty thick in places among the flax. The flax & Barley seemed to grow pretty well.
At Dogue-run, one Plow was crossing in the last years Tobo. grd. for Corn. In the laps of the fence Inclosg. it 139 pumpkin hills were Planted. Drilling corn, & listing going on as usual there.
At Muddy hole, the Plows began to break up the ground which was in drill Corn last year for Turnips, Pease, Potatoes &ca. Finished Plantg. their parts of the New ground in front of the home house with Corn—in every other 4th. row of which and 10th. hill two Pumpkin seeds were planted through the whole ground.
Ordered this to be done on the other side by the Ferry People.
Mr. Bull—A Delegate in Congress from South Carolina on his return to that came here to dinner and stayed all Night.


   
   John Bull (c.1740–1802) was returning home, his third (and last) one-year term having expired on 21 Feb. 1787 (SALLEY [1]A. S. Salley, Jr. Delegates to the Continental Congress from South Carolina, 1774–1789, With Sketches of the Four Who Signed the Declaration of Independence. Columbia, S.C., 1927., 34–35; JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 30:410).



 


Sunday 6th. Mercury at  in the Morng.— at Noon and  at Night.
Wind Southerly, lowering at times till about 12 Oclock when it began to rain and continued to do so slowly for an hour but not so as wet more than a thin Surface of the Earth.
Colo. Fitzgerald, Doctr. Stuart and Doctr. Craik came here to dinner and returned afterwards.
 


Monday 7th. Mercury at  in the Morng.— at Noon and  at Night.
Clear, with the wind pretty fresh at No. Wt. all day but not cold.

At home preparing for my journey to Philadelphia.
In the Afternoon Cols. Simms and Darke came in, the first expecting to meet the Governr. here, the other on business of the Potomack Compy. Both returned in the Evening.


   
   the governr.: Edmund Randolph had been elected governor of Virginia in Nov. 1786.



 


Tuesday. 8th. Mercury at  in the Morning— at Noon and  at Night.
The Weather being squally with Showers I defer’d setting off till the Morning. Mr. Chas. Lee came in to dinner but left it afterwards.

   
   
   Following his entry for 8 May 1787 GW set off for Philadelphia to attend the Constitutional Convention scheduled to convene on 14 May. He soon realized, however, that his current Mount Vernon diary (which he had numbered volume eight [Regents’ No. 33]) had, he wrote George Augustine Washington, “by mistake” been “left behind” (27 May 1787, CSmH). Before arriving in Philadelphia GW bought another blank leaf booklet, probably in Baltimore, and began another journal (Regents’ No. 34) with an initial entry for Friday, 11 May 1787, the day he left Baltimore on his journey to Philadelphia. The first part of this Philadelphia journal covers the period of the Constitutional Convention and ends with GW’s return to Mount Vernon on 22 Sept. He apparently intended at first to transfer his Philadelphia journal entries into the diary he had left at Mount Vernon but decided instead to make the 23 Sept. entry in his Philadelphia volume, and he continued to make his Mount Vernon entries in the Philadelphia volume until the last blank page was filled with his entry of 15 Nov. At this point GW returned to volume eight of his Mount Vernon diary (Regents’ No. 33) where, following his entry for 8 May, he proceeded to copy (and expand) all of his entries from his Philadelphia journal through 22 Sept., the date he had returned to Mount Vernon. GW turned next to abstracting the farm reports that George Augustine Washington had sent to him during his absence in Philadelphia but quickly realized that such elaborate recopying of other records would be a waste of time and effort, as he explains in the diary. He then went on to transfer into volume eight of the Mount Vernon diaries the remainder of his daily entries from his Philadelphia journal (i.e., his Mount Vernon entries beginning with his entry of 23 Sept.). When this volume was full he was only through 27 Oct. 1787. He then began a new volume (nine [Regents’ No. 35]), completing his transfer into that volume seriatim through the last entry in his Philadelphia journal, that of 15 Nov. 1787.



   
   Now well into his ninth volume of postwar Mount Vernon diaries, GW resumed making his original entries with that for 16 Nov. 1787, in which he noted: “remained within doors all day.” It may have been on this rainy day that he did his copying from his Philadelphia journal into the eighth and ninth volumes of his Mount Vernon diaries. This date seems particularly likely because when he copied his entry of 15 Nov. from the Philadelphia journal he added the information that Mr. O’Kelly and George Steptoe Washington had appeared at Mount Vernon on the fifteenth. The remainder of

his 1787 diary appears in the ninth manuscript volume of the postwar Mount Vernon diaries. It should be noted here that when GW copied in his daily entries from his Philadelphia journal to volumes eight and nine of his Mount Vernon diaries he added temperature readings taken each day at Mount Vernon, presumably from his nephew’s farm reports. After the Philadelphia volume was copied, it was probably stored away and seldom referred to, for it is in much better condition than the regular Mount Vernon diaries to which GW often turned to check previous weather and crop entries.



   
   GW’s second and more complete (revised) version of his entries from 9 May through 15 Nov. (found in Regents’ Nos. 33 and 35) is used as the text in this edition of the diaries. Although the information contained in the two versions does not differ greatly, there is considerable variation in length, wording, and tone. The original version of the entries from 9 May through 15 Nov. (Regents’ No. 34) is therefore printed in reduced type in this volume immediately following the diaries for 1787.



A concise acct. of my Journey to Philadelphia, and the manner of spending my time there, and places where, will now follow—after whih. I shall return to the detail of Plantation occurrances as they respect my Crops & intended experiments agreeably to the reports which have been made to me by my Nephew Geo: Auge. Washington in my absence.
 


Wednesday 9th. Crossed from Mt. Vernon to Mr. Digges a little after Sun rise & pursuing the rout by the way of Baltimore—dined at Mr. Richd. Hendersons in Bladensbg. and lodged at Majr. Snowdens where feeling very severely a violent hd. ach & sick stomach I went to bed early.


   
   Thomas Snowden (1751–1803) lived at Montpelier about 20 miles south of Baltimore in Prince George’s County (BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 439; W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 310; and see RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2: pl. 127).



 


Thursday 10th. Very great appearances of rain in the morning, & a little falling, induced me, tho’ well recovered, to wait till abt. 8 Oclock before I set off. At one Oclock I arrived at Baltimore. Dined at the Fountain, & Supped & lodged at Doctr. McHenrys. Slow rain in the Evening.


   
   The Fountain Inn, which GW had visited several times before, was now in its new location on Light Lane (Md. Journal, 3 Dec. 1782). The inn was probably copied after the old George Inn at Southwark, Eng., with balconies surrounding an open courtyard, and was considered one of the outstanding public houses in the United States. Daniel Grant, the builder and first proprietor, advertised the business for sale in 1795, and the description in the advertisement reveals something of the size and appearance of the house. “The House is 100 feet front, and 44 deep, and laid out in the following manner, viz. Excellent Cellars, floored and properly divided, under the whole House, six Parlours, or Rooms of different sizes, for company to meet in.

Twenty-four Bed-Rooms, eight Garrets for servants, three kitchens with Garrets over them, a Laundry, Spring-House, and Larder, Ice-House, and Barber’s Shop, four Brick Stables containing 84 Stalls. . . . The principal part of the inside work of the House, is finished with Mahogany” (ANDREWSMatthew Page Andrews. The Fountain Inn Diary. New York, 1948., 17, 44, 62–63, 67).


   
   
   
   James McHenry (1753–1816) immigrated in 1771 from Ireland to Philadelphia, where he studied medicine with Benjamin Rush. During the Revolutionary War he was an aide to GW and later to Lafayette. After the war he settled in Baltimore and served several years as a Maryland delegate to the Continental Congress, and was chosen one of the five Maryland delegates to the Constitutional Convention. McHenry had a town house at the corner of Baltimore and Fremont streets and a country estate, Fayetteville, near the city.



 


Friday 11th. Set off before breakfast. Rid 12 miles to Skirretts for it. Baited there and proceeded without halting (weather threatning) to the Ferry at Havre de gras where I dined but could not cross the wind being turbulent & squally. Lodged here.


   
   skirretts: Skerrett’s tavern, at the head of the Bird River in Baltimore County, went through many changes of owners and names. It was probably the “Cheyns’s” tavern GW recorded having breakfast at on 7 May 1775.



 


Saturday. 12th. With difficulty (on acct. of the Wind) crossed the Susquehanna. Breakfasted at the Ferry house, on the East side—Dined at the head of Elk (Hollingsworths Tavern) and lodged

at Wilmingtons at O’Flins. At the head of Elk I was overtaken by Mr. Francis Corbin who took a seat in my Carriage.


   
   Hollingsworth’s tavern, at Head of Elk on Elk Creek, Cecil County, Md., is shown in COLLESChristopher Colles. A Survey of the Roads of the United States of America, 1789. Edited by Walter W. Ristow. Cambridge, Mass., 1961., 172.



   
   o’flins: Patrick O’Flynn (1748–1818), an immigrant from Ireland, was a Delaware militia captain in the Revolution. He settled in Wilmington, where he opened a tavern, Sign of the Ship. Located on Third and Market streets, it was a popular tavern for ceremonial dinners, including occasional meetings of the Delaware Society of the Cincinnati (O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 48–51).



   
   Francis Corbin was apparently on a trip to Philadelphia. When, in late June, a vacancy occurred in the Virginia delegation, Corbin, who was a member of the Virginia legislature and already in Philadelphia, was recommended to fill that vacancy. No appointment, however, was made (George Mason to Beverley Randolph, 30 June 1787, MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 3:918).



 


Sunday. 13th. About 8 Oclock Mr. Corbin and myself set out, and dined at Chester (Mrs. Withy’s) where I was met by the Genls. Mifflin (now Speaker of the Pennsylvania Assembly) Knox and Varnum—The Colonels Humphreys and Minges and Majors Jackson and Nicholas—With whom I proceeded to Philada. At Grays Ferry the City light horse commanded by Colo. Miles met me, and escorted me in by the Artillery Officers who stood arranged & saluted me as I passed. Alighted through a crowd at Mrs. Houses—but being again warmly and kindly pressed by Mr. & Mrs. Rob. Morris to lodge with them I did so and had my baggage removed thither.
Waited on the President, Doctr. Franklin as soon as I got to Town. On my arrival, the Bells were chimed.


   
   The inn of Mary Withy (Withey), located on the northeast corner of Market and Fifth streets in Chester, was well known for the quality of its food (CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 1:315).



   
   Thomas Mifflin (1744–1800), who began service in the Revolution as GW’s first aide-de-camp and later resigned as quartermaster general under a cloud, was now a Pennsylvania delegate to the convention. From 1790 to 1799 he was governor of Pennsylvania.



   
   James Mitchell Varnum (1748–1789), of Rhode Island, served as a brigadier general in the Continental Army and was with GW at Valley Forge. After the Revolution he became a founder of the Society of the Cincinnati, now holding a general meeting in Philadelphia, and was, in 1787, a member of the Continental Congress for Rhode Island.



   
   minges: Col. Francis Mentges (d. 1805), born in France, was a dancing teacher in Philadelphia before the Revolution. He joined the Pennsylvania line in 1776 and was with GW at Valley Forge. In 1781, following the victory at Yorktown, he supervised military hospital services in Virginia and resigned from the army in 1783. He was an active member of the Cincinnati and at this time was inspector general of the Pennsylvania militia (Pa. Mag., 45 [1921], 385).




   
   Maj. William Jackson (1759–1828), born in England and raised in South Carolina, served in the Revolution in the southern theater. After returning from a mission to Europe in 1781 he was appointed assistant secretary at war and subsequently settled in Philadelphia, where he studied law and became an active member of the Society of the Cincinnati (Pa. Mag., 2 [1878], 353–69). nicholas: Maj. Francis Nichols (d. 1812), of Pottsgrove, Pa., participated in the seige of Quebec (1775) and retired from the Continental Army as a major in the 9th Pennsylvania Regiment. He was later appointed United States marshal for the eastern district of Pennsylvania (Pa. Mag., 20 [1896], 504; Nichols to GW, 21 Aug. 1789, DLC:GW).



   
   grays ferry: The Lower Ferry over the Schuylkill took its name from George Gray, who ran it in the 1740s. A floating bridge, built at the Middle Ferry by the British during their occupation of Philadelphia (1777–78) was, upon their evacuation in 1778, moved by the Americans downstream to Gray’s ferry, where it remained until swept away by a flood in 1789. The bridge was crossed by GW in his march to Yorktown in 1781 and in his trip to be sworn in as president of the United States in April 1789 (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 1:454, 3:2141, 2143; SNYDERMartin P. Snyder. City of Independence: Views of Philadelphia before 1800. New York, 1975., 152).



   
   Col. Samuel Miles (1739–1805), of Montgomery County, Pa., who had served in the Braddock expedition, was commissioned colonel of the state’s rifle regiment in 1776 and later served as auditor, quartermaster, and brigadier general of state forces. In 1790 he was elected mayor of Philadelphia. From 1786 to 1788 he was captain of the First City Troop of Light Horse, founded in 1774 as a gentlemen’s arm of the local militia which participated in public ceremonies (Pa. Mag., 46 [1922], 72–73).



   
   Mrs. Mary House’s boardinghouse, on the southwest corner of Fifth and Market streets, was just a few doors down Market Street from the Morris house. Within the week George Read, a delegate from Delaware, found that “Mrs. House’s, where I am, is very crowded” (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 3:25). Benjamin Franklin was at this time president of the Supreme Council of Pennsylvania. bells were chimed: The Pennsylvania Packet, 14 May 1787, reported the next day that “His Excellency General Washington, a member of the grand convention, arrived here. He was met at some distance and escorted into the city by the troop of horse, and saluted at his entrance by the artillery. The joy of the people on the coming of this great and good man was shewn by their acclamations and the ringing of bells.”



 


Monday 14th. This being the day appointed for the Convention to meet, such Members as were in town assembled at the State Ho[use]; but only two States being represented—viz.—Virginia & Pensylvania—agreed to attend at the same place at 11 ’Oclock to morrow.
Dined in a family way at Mr. Morris’s.
 


Tuesday 15th. Repaired, at the hour appointed to the State Ho[use], but no more States being represented than were yesterday (tho’ several more members had come in) we agreed to meet again to morrow. Govr. Randolph from Virginia came in to day.

   
Dined with the Members, to the Genl. Meeting of the Society of the Cincinnati.


   
   Edmund Randolph, in his capacity as governor of Virginia, was the head of the Virginia delegation. Randolph was active in the convention but disapproved of some of the provisions of the Constitution and refused to sign it. Later, however, he supported its ratification by the state of Virginia. cincinnati: GW was dining with about 20 delegates of various state societies of the Cincinnati, in Philadelphia for the second general meeting of the society. The general meeting reelected GW president.



 


Wednesday 16th. No more than two States being yet represented, agreed till a quoram of them should be formed to alter the hour of Meeting at the State house to One oclock.
Dined at the President Doctr. Franklins and drank Tea, and spent the evening at Mr. Jno. Penns.


   
   Benjamin Franklin later commented on this dinner: “We have here at present what the French call une assemblée des notables a convention composed of some of the principal people from the several States of our confederation. They did me the honor of dining with me last Wednesday” (Franklin to Thomas Jordan, 18 May 1787, FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 3:21). Franklin’s dining room seated

24 comfortably, which was about the number of delegates in the city by this date.



   
   John Penn (1729–1795) of Lansdowne, a grandson of William Penn, was the last proprietary lieutenant governor of Pennsylvania. After 1776 he lived in political retirement, dividing his time between his country estate, Lansdowne, and his town house in Philadelphia.



 


Thursday 17th. Mr. Rutledge from Charleston and Mr. Chs. Pinkney from Congress having arrived gave a representation to So: Carolina and Colo. Mason getting in this Evening placed all the Delegates from Virginia on the floor of Convention.
Dined at Mr. Powells and drk. Tea there.


   
   John Rutledge, who had been a war governor of South Carolina, was later appointed a justice of the United States Supreme Court. Charles Pinckney (1757–1824), cousin of Charles Cotesworth Pinckney, was a member of Congress from South Carolina from 1784 until Feb. 1787 and a prime mover for the Constitutional Convention, where he played an active role. Four times elected governor of South Carolina, he subsequently left the Federalists to become a leader of the Republicans in South Carolina.



   
   The Virginia General Assembly, through a joint ballot of both houses, elected a seven-man delegation (any three providing a minimum for a quorum), which could cast Virginia’s vote in the convention by a majority vote within the delegation. The returns show GW first, followed by Patrick Henry, Edmund Randolph, John Blair, James Madison, George Mason, and George Wythe (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 3:561). Of the seven originally chosen, GW vacillated for months before accepting (see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:75–84). Only Patrick Henry declined outright. To Henry’s place Governor Randolph appointed Thomas Nelson, who declined. Randolph then turned to Richard Henry Lee. Lee declined, on account of poor health. Finally on 2 May Randolph appointed Dr. James McClurg (1746–1823), a member of the Virginia Council of State, who was at that time in Philadelphia (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 3:21, 558, 561). Hence, GW’s notation on 16 May in his Philadelphia journal that “Doctr. McClerg of Virginia came in” probably records McClurg’s first day of attendance at the convention.



   
   colo. mason: Three days after his arrival, George Mason wrote to his son, George Mason, Jr.: “the Virg[ini]a Deputies (who are all here) meet and confer together two or three Hours, every Day; in order to form a proper Correspondence of Sentiments” (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 3:880).



   
   Samuel Powel’s house was on the west side of Third Street between Spruce and Walnut streets (GW ATLASLawrence Martin, ed. The George Washington Atlas. Washington, D.C., 1932., pl. 44; BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 75n).



 


Friday 18th. The representation from New York appeared on the floor to day.
Dined at Greys ferry, and drank Tea at Mr. Morris’s—after which accompanied Mrs. [Morris] and some other Ladies to hear a Mrs. O’Connell read (a charity affair). The lady being reduced in circumstances had had recourse to this expedient to obtain a little money. Her performe. was tolerable—at the College-Hall.



   
   greys ferry: The recently opened public gardens on the west bank of the Schuylkill at Gray’s ferry were an innovation in public amusement gardens for Philadelphia. Patterned after the public gardens of London, the Gray’s ferry gardens placed artificial grottoes and waterfalls among beds of flowers and exotic plants, set in several acres of the natural landscape along the Schuylkill River. Here concerts, illuminations, and fireworks were presented, especially on holidays. Refreshments and meals were served at the ferry inn, incorporated into the gardens (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:942–44).



   
   mrs. o’connell: On this day the Pennsylvania Packet reported: “the Lecture which was to have been read by a lady in the University last evening was postponed until tonight, at the particular desire of several ladies and gentlemen of distinction. The Lecture to be read this evening is a continuance of the Dissertation on Eloquence, which commenced in the first course.”



 


Saturday 19th. No more States represented.
Dined at Mr. Ingersolls. Spent the evening at my lodgings—& retird. to my room soon.


   
   Jared Ingersoll (1749–1822), originally of Connecticut, became a prominent attorney in Philadelphia. In 1785 his residence was near the northeast corner of Fourth and Market streets, but by 1791, when in his first term as attorney general of Pennsylvania, he had moved to a house on Chestnut Street across from the Pennsylvania State House. An early advocate of a revision of the Articles of Confederation, he became a Pennsylvania delegate to the convention (GW ATLASLawrence Martin, ed. The George Washington Atlas. Washington, D.C., 1932., pl. 44; JACKSON [3]Joseph Jackson. America’s Most Historic Highway, Market Street, Philadelphia. New ed. Philadelphia and New York, 1926., 110).



 


Sunday 20th. Dined with Mr. & Mrs. Morris and other Company at their farm (called the Hills). Returned in the afternoon & drank Tea at Mr. Powells.


   
   the hills: While visiting Philadelphia in July 1787 Manasseh Cutler recorded how he rode “out of the city on the western side . . . in view of the Schuylkill, and up the river several miles, and took a view of a number of Country seats, one belonging to Mr. Robert Morris. . . . His country seat . . . is not yet completed but it will be superb. It is planned on a large scale, the gardens and walks are extensive and the villa situated on an eminence has a commanding prospect down the Schuylkill to the Delaware” (Pa. Mag., 12 [1888], 105; and see SNYDERMartin P. Snyder. City of Independence: Views of Philadelphia before 1800. New York, 1975., 140, 188).



 


Monday 21st. Delaware State was represented.
Dined, and drank Tea at Mr. Binghams in great Splender.


   
   mr. binghams: William Bingham (1752–1804), scion of an old Pennsylvania family, was born in Philadelphia, graduated from the University of Pennsylvania (1768), and was a British consul in Martinique before the Revolution and an American commercial agent in the West Indies during the Revolution. In 1780 he returned to Philadelphia with a large fortune and married Anne Willing (1764–1801), a daughter of Thomas Willing and renowned as a great beauty and a brilliant hostess. After spending several years in Europe

the Willings returned to Philadelphia to build an elaborate town house on the west side of Third Street above Spruce Street, where they entertained extensively during the 1790s.



 


Tuesday 22d. The Representation from No. Carolina was compleated which made a representation for five States.
Dined and drank Tea at Mr. Morris’s.
 


Wednesday 23d. No more States being represented I rid to Genl. Mifflins to breakfast—after which in Company with him Mr. Madison, Mr. Rutledge and others I crossed the Schuylkill above the Falls. Visited Mr. Peters—Mr. Penns Seat, and Mr. Wm. Hamiltons.
Dined at Mr. Chews—with the Wedding guests (Colo. Howard of Baltimore having married his daughter Peggy). Drank Tea there in a very large Circle of Ladies.


   
   Mifflin’s country seat, overlooking the falls of the Schuylkill, was one of his three homes; the other two were a farm in Berks County and a town house in Philadelphia (ROSSMANKenneth R. Rossman. Thomas Mifflin and the Politics of the American Revolution. Chapel Hill, N.C., 1952., 174; and see SNYDERMartin P. Snyder. City of Independence: Views of Philadelphia before 1800. New York, 1975., 157, 193).



   
   Richard Peters (1744–1828), secretary of the Board of War (1776–81), was later appointed by GW a judge of the United States District Court for Pennsylvania. His country seat, Belmont, where he carried out large-scale agricultural experimentation, was on the west side of the Schuylkill below the falls (BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 76n). mr. penns seat: Lansdowne, an Italianate house built c.1773 by lieutenant governor John Penn. Located on the west side of the Schuylkill about halfway between the falls and the Middle Ferry, Lansdowne was later incorporated into Fairmount Park (see SNYDERMartin P. Snyder. City of Independence: Views of Philadelphia before 1800. New York, 1975., 169, 173).



   
   William Hamilton (1745–1813), a wealthy Philadelphia patron of the arts, was particularly devoted to landscape gardening. Hamilton employed trained gardeners and was responsible for the introduction of many new plants. When Meriwether Lewis sent plant specimens back from the Lewis and Clark expedition (1804–6), some were forwarded to Hamilton by Thomas Jefferson for experimentation. In Mar. 1792 Hamilton shipped a small collection of plants and cuttings to Mount Vernon, including several species which GW had not planted before. Today GW is visiting Hamilton at Bush Hill, located just north of the city. He had inherited the property from his uncle James Hamilton upon the latter’s death in 1783 (see SNYDERMartin P. Snyder. City of Independence: Views of Philadelphia before 1800. New York, 1975., 156, 159).



   
   Benjamin Chew’s daughter Margaret (Peggy) Chew (1760–1824) married John Eager Howard (1752–1827) on 18 May 1787. Howard had served as an officer of Maryland troops under Nathanael Greene during most of the Revolution, participating in the Jersey campaigns with GW before being reassigned to the southern theater, where he distinguished himself. In 1788 Howard was elected governor of Maryland. This party was probably at the town house of Benjamin Chew, on Third Street between Walnut and Spruce streets. The house, built in the 1770s for William Byrd III of Westover, was later bought by Benjamin Chew, who was proscribed as a Tory during the Revolution. During the winter of 1781–82, GW made the Chew town house his headquarters (see EBERLEINHarold Donaldson Eberlein and Cortlandt Van Dyke Hubbard. “Music in the Early Federal Era.” Pennsylvania Magazine of History and Biography 69 (1945): 103–27., 103–27; VIRKUSFrederick Adams Virkus, ed. The Compendium of American Genealogy: The Standard Genealogical Encyclopedia of the First Families of America. 7 vols. Chicago, 1925–42., 5:730).



  

   
   
   

Thursday 24th. No more States represented.
Dined and drank Tea at Mr. John Ross’s.
One of my Postilion boys (Paris) being sick, requested Doctr. Jones to attend him.


   
   Dr. John Jones (1729–1791), who had studied medicine in Europe, helped organize the medical department of the Continental Army, published several important medical papers, and was an organizer and first vice-president of the College of Physicians of Philadelphia.



 


Friday 25th. Another Delegate coming in from the State of New Jersey gave it a representation and encreased the number to Seven which forming a quoram of the 13 the Members present resolved to organize the body; when, by a unanimous vote I was called up to the Chair as President of the body. Majr. William Jackson was appointed Secretary and a Comee. was chosen consisting of 3 Members to prepare rules & regulations for conducting the business and after [ap]pointing door keepers the Convention adjourned till Monday, to give time to the Comee. to report the matters referred to them.
Returned many visits to day. Dined at Mr. Thos. Willings and sp[en]t the evening at my lodgings.


   
   A unanimous vote for GW as president had been generally expected by the delegates. Benjamin Franklin, the only other possible candidate for the honor, had planned to nominate GW, but he was unwell and Robert Morris made the nomination, seconded by John Rutledge. James Madison’s notes described the scene: “General [Washington] was accordingly unanimously elected by ballot, and conducted to the chair by Mr. R. Morris and Mr. Rutlidge; from which in a very emphatic manner he thanked the Convention for the honor they had conferred on him, reminded them of the novelty of the scene of business in which he was to act, lamented his want of [better qualifications], and claimed the indulgence of the House towards the involuntary errors which his inexperience might occasion” (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 1:3–4).



   
   William Jackson, who later served as one of GW’s secretaries, was not the only candidate for secretary of the convention. John Beckley, clerk of the Virginia House of Delegates, accompanied Governor Randolph to Philadelphia “in expectation of being appointed clerk” of the convention (James Monroe to Thomas Jefferson, 27 July 1787, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 11:631). William Temple Franklin, secretary to his grandfather Benjamin Franklin when he was in Paris, was nominated by the Pennsylvania delegation, but Jackson, who actively solicited GW and other delegates for support, was elected (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 1:4, 3:18). In Nov. 1795 GW attended Jackson’s wedding to Elizabeth Willing, daughter of Thomas Willing, GW’s dinner host today (Pa. Mag., 2 [1878], 366, 21 [1897], 27).



   
   Thomas Willing’s three-story town house was on Third Street just below Walnut Street.



 



Saturday 26th. Returned all my visits this forenoon. Dined with a club at the City Tavern and spent the evening at my quarters writing letters.

   
   
   my visits: In 1780 Chastellux remarked that following breakfast, “we went to visit the ladies, according to the Philadelphia custom, where the morning is the most proper hour for paying calls” (CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 1:135).


   
   
   For the City Tavern, see entries for 4 Sept. 1774, 12 May 1775, and 26 July 1786.



 


Sunday 27th. Went to the Romish Church—to high Mass. Dined, drank Tea, and spent the evening at my lodgings.


   
   romish church: Of the two Roman Catholic chapels in Philadelphia at this time GW probably attended the larger, St. Mary’s, on Fourth below Spruce Street. The chapel had been extensively renovated in 1782 (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:1372).



 


Monday 28th. Met in Convention at 10 Oclock. Two States more—viz.—Massachusetts, and Connecticut were on the floor to day.
Established Rules—agreeably to the plan brot. in by the Comee. for the governmt. of the Convention & adjourned. No com[municatio]ns without doors.
Dined at home, and drank Tea, in a large circle at Mr. Francis’s.


   
   no com[municatio]ns without doors: GW is referring to the secrecy rule which was proposed in the convention on this day. It was referred to the rules committee and adopted on the following day (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 1:13, 15).



   
   Tench Francis, Jr. (1730–1800), was the son of Tench Francis (d. 1758) and an uncle of Tench Tilghman, one of GW’s aides during the Revolution. In 1787 he lived on Chestnut Street between Third and Fourth streets. He later became first cashier of the Bank of North America (Pa. Mag., 11 [1887], 299, n.2, 49 [1925], 82).



 


Tuesday 29th. Attended Convention and dined at home—after wch. accompanied Mrs. Morris to the benifit Concert of a Mr. Juhan.


   
   benifit concert: Members of the local music community, made up of native Americans and post-Revolution musical migrants from England and the Continent, sometimes participated in benefit concerts in which the musician who benefited took the financial risks and received all the profits (SONNECKO. G. [T.] Sonneck. Early Concert-Life in America, (1731–1800). Leipzig, Germany, 1907., 123). Today’s concert, which featured pieces by the contemporary European composers Haydn, Sarti, and Martini (Schwartzendorf), also included “A New Overture” by Alexander Reinagle, the local musical impresario, a flute concerto by the local composer and organist William Brown, a “Concerto Violoncello” by Henry (Henri) Capron, whom GW later hired as a music

teacher for Nelly Custis, and several pieces for violin and piano by “Mr. Juhan” (Pa. Packet, 29 May 1787; PHi: GW Household Accounts, 1793–97; see entry for 28 May 1795; and see COVEYCyclone Covey. “Of Music, and of American Singing.” In Seeds of Liberty: The Genesis of the American Mind, by Max Savelle, 490–552. New York, 1948., 517).



   
   In the spring of 1783 James Juhan (Joan, Juan), who advertised himself as a teacher of harpsichord, violin, flute, “Tenor Fiddle,” violincello, and guitar, and also as a maker of harpsichords and “the great North American fortepianos,” arrived in Philadelphia, and on 6 Aug. presented “a grand Concert of music, Vocal and Instrumental” (Pa. Gaz., 25 June, 6 Aug. 1783; SONNECKO. G. [T.] Sonneck. Early Concert-Life in America, (1731–1800). Leipzig, Germany, 1907., 123–24, 265). He may have been related to Alexander Juhan, Jr., who advertised himself as “Master of Music, lately arrived in this city,” who offered to teach “the Harpsichord and Violin” as well as singing, and who cosponsored a series of subscription concerts in 1786–87 in Philadelphia (Pa. Packet, 23 Dec. 1783; SONNECKO. G. [T.] Sonneck. Early Concert-Life in America, (1731–1800). Leipzig, Germany, 1907., 80).



 


Wednesday 30th. Attended Convention.
Dined with Mr. Vaughan. Drank Tea, and spent the evening at a Wednesday evenings party at Mr. & Mrs. Lawrence’s.


   
   Mr. Vaughan is probably Samuel Vaughan rather than one of his sons. The elder Vaughan was in Philadelphia until about Dec. 1787 when he sailed to visit his holdings in Jamaica. He returned to Philadelphia by 1789 but left again in 1790 to take up permanent residence in England (STETSON [3]Sarah P. Stetson. “The Philadelphia Sojourn of Samuel Vaughan.” Pennsylvania Magazine of History and Biography, 73 (1949), 459-74., 472–74).



   
   John Lawrence (1724–1799), who in the colonial period had been a mayor of Philadelphia and a judge of the Pennsylvania Supreme Court, was proscribed a Tory during the Revolution. Mrs. Lawrence was Elizabeth Francis Lawrence (1733–1800), a sister of Tench Francis, Jr., whom GW visited twice this week, and an aunt of GW’s wartime aide Lt. Col. Tench Tilghman. In 1790 Lawrence lived on Chestnut Street below Sixth Street (Pa. Mag., 24 [1899], 403; HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 225).



 


[Thursday 31st.] The State of Georgia came on the Floor of the Convention to day which made a representation of ten States.
Dined at Mr. Francis’s and drank Tea with Mrs. Meredith.


   
   the state of georgia: In his Philadelphia diary GW specified William Houstoun (1757–1812), who was an active convention participant, and William Pierce (d. 1789), who participated little but left some notes of the convention, including character sketches of delegates (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 1:xxi, 3:87–97).



   
   mrs. meredith: Margaret Cadwalader, daughter of Dr. Thomas Cadwalader (d. 1799) and a sister of Lambert and John Cadwalader, both of whom served under GW. She married Samuel Meredith (1741–1817) in 1772.



